UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 21, 2011 UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD. UCDP FINANCE, INC. (Exact name of Registrant as specified in its charter) Florida Florida 333-108661-01 59-3128514 42-1581381 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. employer identification no.) 1000 Universal Studios Plaza Orlando, FL 32819-7610 (Address of principal executive offices) (Zip code) (407) 363-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure A. Limitation on Incorporation by Reference In accordance with General Instruction B.2 of Form 8-K, the information set forth in this Item 7.01 shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the "Securities Act"), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. The information set forth in this Item 7.01 shall not be deemed an admission as to the materiality of any information in this Current Report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. This Current Report should be read in conjunction with our Registration Statement on FormS-4/A filed onAugust 6, 2010and our Report on Form 10-Q filed on November 5, 2010. B. Supplemental Information Universal City Development Partners, Ltd.'sfourth quarter attendance was a record 3.3 million, up 46% to the prior quarter and 19% to the previous fourth quarter record. Annual attendance for 2010 was the highest since 2004. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD. Date:January 21, 2011 By: /s/ Tracey L. Stockwell Name: Tracey L. Stockwell Title: Principal Financial Officer UCDP FINANCE, INC. Date:January 21, 2011 By: /s/ Tracey L. Stockwell Name: Tracey L. Stockwell Title: Principal Financial Officer
